Exhibit 99.1 NEOTHETICS REPORTS FOURTH QUARTER 2 SAN DIEGO, March 29, 2016 — Neothetics, Inc. (NASDAQ: NEOT) today reported financial results and business progress for the fourth quarter 2015. Fourth Quarter 2015 Highlights · Neothetics reported top-line results from its AbCONTOUR1 and AbCONTOUR2 U.S.-based pivotal Phase 3 trials to evaluate the safety and efficacy of LIPO-202 for the reduction of central abdominal bulging due to subcutaneous fat. In both studies, LIPO-202 did not meet its co-primary composite and secondary endpoints. The co-primary endpoints were the proportion of subjects who reported an improvement of at least one point on the Patient-Global Abdominal Perception Scale (P-GAPS) and an improvement of at least two points on the Clinician Photonumeric Scale (CPnS) and the proportion of subjects who reported an improvement of at least two points on the P-GAPS and an improvement of at least two points on the CPnS. LIPO-202 continued to show a benign safety profile in these trials. · Neothetics announced issuance of U.S. Patent Number 9,198,885 by the United States Patent and Trademark Office (USPTO). This patent is directed to specific methods of using LIPO-202 and other agents for the reduction of fat accumulation and is the fourth issued patent directed toNeothetics'lead product candidate LIPO-202. Recent highlights · Neothetics plans to initiate a Phase 2 trial with a modified formulation of LIPO-202 in the third quarter of 2016 for the reduction of central abdominal bulging, which the company anticipates having top-line data from in first quarter of 2017. This Phase 2 study will be a randomized, double-blind, placebo-controlled trial designed to assess the efficacy, safety and tolerability of a modified formulation of LIPO-202. Neothetics also plans to initiate a Phase 2 proof of concept study of LIPO-202 for the reduction of localized fat deposits under the chin (submental fat) in the third quarter of 2016, which the company anticipates having top-line data from by year end 2016. Fourth Quarter Ended December 31, 2015 Financial Results Research and development expenses for the fourth quarter of 2015 were $7.0 million, compared to $2.0 million for the same quarter in 2014. R&D expenses for full year 2015 were $34.4 million, compared to $5.2 million in full year 2014. The increase in R&D expenses in year over year primarily reflects expenses related to conducting the Phase 3 LIPO-202 AbCONTOUR1 and AbCONTOUR2 clinical trials, as well as the planning and initiation of supplemental clinical studies. General and administrative expenses for the fourth quarter of 2015 were $2.2 million, compared to $1.3 million for the same quarter in 2014. Total general and administrative expenses for full year 2015 were $7.6 million, compared to $4.4 million in full year 2014. The increase in general and administrative expenses year over year is primarily attributable to general legal fees, insurance, and investor and public relations activities increasing as a result of becoming a public company, as well as the hiring of additional personnel. Net loss for the fourth quarter of 2015 was $9.5 million, or $0.69 basic and diluted net loss per share, compared to a net loss of $2.9 million, or $0.45 basic and diluted net loss per share, for the same period in 2014. For the full year, net loss was $43.2 million, or $3.15 basic and diluted net loss per share, compared to a net loss of $10.8 million, or $5.36 basic and diluted net loss per share for the full year ended December 31, 2014. Cash and cash equivalents were $37.7 million as of December 31, 2015 compared to $75.9 million as of December 31, 2014. About LIPO-202 LIPO-202 is an injectable formulation of salmeterol xinafoate, a well-known long-acting ß2-adrenergic receptor agonist used in severalFDA-approved drugs, including ADVAIR® for asthma. LIPO-202 is designed to be a locally-injected drug that causes localized shrinking of fat cells without any effect on nearby tissues. LIPO-202 activates ß2-adrenergic receptors on fat cells, triggering the metabolism of triglycerides stored in the fat cells, and thereby shrinking them across the treatment area.LIPO-202 clinical research is focused on reducing undesirable localized areas of fat, including central abdominal fat in non-obese patients (stomach rolls) and submental fat (double chin). About Neothetics, Inc.
